Appeal by the Acting Industrial Commissioner from so much of a decision of the Unemployment Insurance Appeal Board, made under the Unemployment Insurance Law [Labor Law, art. 18], dated July 19, 1943, as fixes the date of claimant’s disqualification for benefits as March 1, 1943. The initial determination of the Division of Placement and Unemployment Insurance fixed the date of claimant’s disqualification as February 25, 1943. On February 25, 1943, claimant was offered suitable employment, which she refused. Information of this refusal was not received by the Division of Placement and Unemployment Insurance until March 3, 1943, and claimant was overpaid ten dollars in benefits beyond the date of her refusal. The referee held, however, that claimant should not be required to repay the overpayment of ten dollars, and the Board sustained the decision of the referee and modified the initial determination of the Division of Placement and Unemployment Insurance so as to set the effective date of claimant’s disqualification as March 1, 1943, and held that claimant was not required to refund the overpayment. The statute (Labor Law, art. 18, § 506, subd. 1) provides that no benefits shall be payable to any employee who without good cause refuses to accept an offer of employment for *846which he is reasonably fitted by training and experience. There is no question about claimant’s refusal on February 25, 1943, and there was no justification for the changing of that date to March 1, 1943, so as to prevent the return of the overpayment. Decision of the Unemployment Insurance Appeal Board reversed insofar as appealed from and initial determination of the Division of Placement and Unemployment Insurance reinstated, without costs. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur.